DETAILED ACTION

1. It is hereby acknowledged that 17/186385 the following papers have been received and placed of record in the file: Remark date 03/30/21.

2. The present application, file on or after March 16, 2013, is being examiner under the first inventor to file provisions of the AIA .

3. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Specification

4. The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 



Claim Rejections - 35 USC § 103

(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
6. Claims 1-8,10-17,19,20 are rejected under 35 U.S.C. §103 as being unpatentable over Shand (US 6147976)  in view of  Zegman (US 2014/0351878) 
 




While Shand can be understood to teach an autonomous domain id (see column lines 35-44 ) but does not seem to explicitly disclose this 
Analogous art Zegman (explains filtering of packets paragraph [0019]) is introduced to further explain autonomous system name (see paragraph [0057],[0060]) It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to combine Shand with Zegman’s location aware rate limiting method for mitigating of denial of service attacks.  One of ordinary skill in the art would have been motivated to make this modification before the effective filling data of the claimed invention to further limit attacks (i.e dos, ddos) .  (see paragraph [0006])
Regarding claim 2, the modified Shand taught the method according to claim 1, as described above.  The modified Shand further teaches wherein the IP address is a source IP address of the packet, and wherein the autonomous domain identifier is an identifier of an autonomous domain to which a device corresponding to a destination IP address of the packet belongs. (see Shand column 2 lines 33-45 explains packet with source and destination address and prefix and header with domain identifier, see Zegman paragraph [0057],[0060])) Regarding claim 3, the modified Shand taught the method the method according to claim 1,  as described above.  The modified Shand further teaches wherein the IP address is a destination IP address of the packet, and wherein the autonomous domain identifier is an identifier of an autonomous domain to which a device corresponding to a source IP address of the packet belongs. (see Shand column 2 lines 33-45 explains packet with source and destination address and prefix and header with domain identifier, see Zegman paragraph [0057],[0060]))Regarding claim 4, the modified Shand taught the method according to claim 1, as described above.  The modified Shand further teaches wherein the autonomous domain identifier is an identifier of an autonomous domain to which the second device belongs. (see Shand column 2 lines 33-45 explains packet with source and destination address and prefix and header with domain identifier)Regarding claim 5, Shand teaches a packet processing method, comprising: receiving, by a 
While Shand can be understood to teach an autonomous domain id (see column lines 35-44 ) but does not seem to explicitly disclose this 
Analogous art Zegman (explains filtering of packets paragraph [0019]) is introduced to further explain autonomous system name (see paragraph [0057],[0060]) It would have been obvious to one of ordinary skill in the art before the effective filling data of 
Regarding claim 6, the modified Shand taught the method method according to claim 5, , as described above.  The modified Shand further teaches wherein the first address is a destination IP address of the packet, and wherein the second address is a source IP address of the packet. (see Shand column 2 lines 33-45 explains packet with source and destination address and prefix and header with domain identifier, see Zegman paragraph [0057],[0060])) address)  Regarding claim 7, the modified Shand taught the method according to claim 5, , as described above.  The modified Shand further teaches wherein the first address is a source IP address of the packet, and wherein the second address is a destination IP address of the packet. (see Shad column 2 line 35-column 3 line 7 explains packet source address and destination address)  Regarding claim 8, the modified Shand taught the method according to claim 5, as described above.  The modified Shand further teaches wherein the packet processing mode indicated by the action item comprises one or more of discarding the packet, redirecting the packet, or marking the packet.  (see Shad column 2 lines 44-59 explains forward or drop packet)
Regarding claim 10, Shand teaches a packet processing apparatus, wherein the apparatus is used 
While Shand can be understood to teach an autonomous domain id (see column lines 35-44 ) but does not seem to explicitly disclose this 
Analogous art Zegman (explains filtering of packets paragraph [0019]) is introduced to further explain autonomous system name (see paragraph [0057],[0060]) It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to combine Shand with Zegman’s location aware rate limiting method for mitigating of denial of service attacks.  One of ordinary skill in the art would have been motivated to make this modification before the effective filling data of the claimed invention to further limit attacks (i.e dos, ddos) .  (see paragraph [0006])
Regarding claim 11, the modified Shand taught the apparatus according to claim 10, as described above.  The modified Shand further teaches wherein the IP address is a source IP address of the packet, and wherein the autonomous domain identifier is an identifier of an autonomous domain to which a device corresponding to a destination IP address of the packet belongs. (see Shand column 2 lines 33-45 explains packet with source and destination address and prefix and header with domain identifier, Fig. 1, 6, 7)Regarding claim 12, the modified Shand taught the apparatus according to claim 10, , as described above.  The modified Shand further teaches wherein the IP address is a destination IP address of the packet, and wherein the autonomous domain identifier is an identifier of an autonomous domain to which a device corresponding to a source IP address of the packet belongs. (see Shand column 2 lines 33-45 explains packet with source and destination address and prefix and header with domain identifier, see Zegman paragraph [0057],[0060]))Regarding claim 13, the modified Shand taught the apparatus according to claim 10, , as described above.  The modified Shand further teaches wherein the autonomous domain identifier is an identifier of an autonomous domain to which the second device belongs. (see Shand column 2 lines 33-45 explains packet with source and destination address and prefix and header with domain identifier, Fig. 1, 6, 7)Regarding claim 14, Shand teaches a packet processing apparatus, wherein the apparatus is used 
While Shand can be understood to teach an autonomous domain id (see column lines 35-44 ) but does not seem to explicitly disclose this 

Regarding claim 15, the modified Shand  taught apparatus according to claim 14, , as described above.  The modified Shand further teaches wherein the first address is a destination IP address of the packet, and wherein the second address is a source IP address of the packet. (see Shad column 2 line 35-column 3 line  7 explains Filter rule with source address and destination address)  Regarding claim 16,  the modified Shand taught the apparatus according to claim 14, as described above.  The modified Shand further teaches wherein the first address is a source IP address of the packet, and wherein the second address is a destination IP address of the packet. (see Shad column 2 line 35-column 3 line 7 explains packet source address and destination address)  Regarding claim 17, the modified Shand taught the apparatus according to claim 14, , as described above.  The modified Shand further teaches wherein the packet processing mode 
While Shand can be understood to teach an autonomous domain id (see column lines 35-44 ) but does not seem to explicitly disclose this 
Analogous art Zegman (explains filtering of packets paragraph [0019]) is introduced to further explain autonomous system name (see paragraph [0057],[0060]) It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to combine Shand with Zegman’s location aware rate limiting method for mitigating of denial of service attacks.  One of ordinary skill in the art would have been motivated to make this modification before the effective filling data of the claimed invention to further limit attacks (i.e dos, ddos) .  (see paragraph [0006])
Regarding claim 20, the modified Shand taught the system according to claim 19, , as described above.  The modified Shand further teaches wherein the IP address is a destination IP address of the packet, and wherein the autonomous domain identifier is an identifier of an autonomous domain to which a device corresponding to a source IP address of the packet belongs. (see Shand column 2 lines 33-45 explains packet with source and destination address and prefix and header with domain identifier)

s 9 and 18 are rejected under 35 U.S.C. §103 as being unpatentable over Shand (US 6147976)  in view of  Zegman (US 2014/0351878)  in further view of Wokomoto(US 2018/0063084) 

Regarding claim 9, the modified Shand taught the method according to claim 5, as described above.  The modified Shand alone does not explicitly disclose these limitations however combined with Wokomoto  further teaches wherein the method further comprises: generating an access control list according to the flow filtering rule, wherein the access control list stores the IP address, an autonomous domain index, and the action item, and wherein the autonomous domain index corresponds to the autonomous domain identifier; and wherein the processing the packet based on the packet processing mode indicated by the action item comprises: processing, by the second device, in response to determining that the second address of the packet is the same as the IP address in the access control list and further in response to the autonomous domain identifier in the routing and forwarding entry matching the autonomous domain index in the access control list the packet based on the packet processing mode indicated by the action item stored in the access control list. (see Shad paragraph column 2 lines 44-column 3 lines 13 explains use of index and matrix to forward packet including domain id; see Wakumoto paragraphs [0019], [0050]-[0055], [0061]-[0064] explains filtering packets  for forwarding or dropping including domain and white and black list)  
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to combine Shand with Wokumoto’s packets and packet types for networks .  One of ordinary skill in the art would have been motivated to make this modification 
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to combine Shand with Wokumoto’s packets and packet types for networks .  One of ordinary skill in the art would have been motivated to make this modification before the effective filling data of the claimed invention to further restrict packets to domains .  
Examiner’s Note:

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: 
Weiss et al(US 20180302443) explains  netfilter, the kernel side of iptables, can match packets and connections to processes/users (using the OWNER module), and it can mark packets (the MARK module) or connections (the CONNMARK) module. It can later act upon those marks when making filtering decisions, and the routing subsystem can act upon them when making routing decisions.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gerald Smarth whose telephone number is (571) 270-1923.  The examiner can normally be reached on Monday-Thursday 6am-4:30pm ET.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have 
/GERALD A SMARTH/Primary Examiner, Art Unit 2478